Citation Nr: 0829068	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-01 122 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claims of entitlement to service connection for 
the cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1945 to October 1945.  
He died in June 1989.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of 
the Winston-Salem, North Carolina, VA Regional Office (RO). 

The appellant also perfected an appeal with regard to the 
issue of whether new and material evidence had been submitted 
to reopen a claim for compensation for the cause of the 
veteran's death under 38 U.S.C.A. § 1151 (West 2002).  This 
is a lesser benefit than payment of DIC on the basis of 
service connection for the cause of the veteran's death.  See 
VAOPGCPREC 24-97 (1996), 13-96, 3-96 (1996) (holding that 
certain ancillary benefits applicable to service connected 
disabilities were not available where benefits were not 
applicable to benefits awarded under 38 U.S.C.A. § 1151).  
The Board's grant of service connection for the cause of the 
veteran's death renders moot the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151.

In an unappealed rating decision issued in October 1990, the 
RO denied entitlement to service connection for the cause of 
the veteran's death.  As discussed below, subsequently issued 
decisions of the United States Court of Appeals for Veterans 
Claims (Court) have created a new factual basis for the grant 
of service connection for the cause of the veteran's death.  
The Board is therefore, deciding this appeal without 
considering whether new and material evidence has been 
submitted.  Pelegrini v. Principi, 18 Vet. App. 112, 125 
(2004); Spencer v. Brown, 4 Vet. App. 283, 288-9 (1993).


FINDINGS OF FACT

1.  The veteran died in June 1989, the immediate cause of 
death was cardiac arrythmia; due to or as a consequence of 
coronary occlusive disease.  

2.  Cardiac arrhythmia was incurred in service.


CONCLUSION OF LAW

A disability incurred in service contributed to the cause of 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.

DIC will be paid to the surviving spouse of a veteran if the 
veteran dies of a service connected disability.  38 U.S.C.A. 
§ 1310.  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death, the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

The burden of proof is upon VA to rebut the presumption of 
soundness by producing that clear and unmistakable evidence.  
See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

A service department finding that a disease was incurred in 
the line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  38 C.F.R. § 3.1(m).

In Kinnaman v. Principi, 4 Vet. App. at 28 the Court 
interpreted the provisions of 38 C.F.R. § 3.1(m) to mean that 
a service department finding that a disease was incurred in 
the line of duty was binding on VA.  More recently the Court 
has clarified that 38 C.F.R. § 3.1(m) requires VA to accept a 
service department determination that a condition was 
incurred in the line of duty, although it would not be 
required to accept a determination that a pre-existing 
disability was aggravated in service.  Stover v. Mansfield, 
21 Vet. App. 485, 490-1 (2007).  

In terms of a DIC claim based on cause of death, the first 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)".  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

The veteran's service treatment records show that on 
examination for entrance into service in June 1945, the 
cardiovascular system and a chest X-ray were normal.  The 
veteran was hospitalized in August 1945 with complaints of 
shortness of breath on exertion.  It was related that the 
veteran had been told by his mother that he had been seen for 
a "heart leakage" when he was 6 years old, had blue baby 
syndrome, and had begun to experience shortness of breath.  
The veteran was noted to have been "turned down by the Navy 
for heart trouble" two years earlier.  He was also noted to 
have been rejected by the Army on two separate occasions due 
to "heart trouble."  Following examination, a working 
diagnosis of 1st degree heart block was rendered.  The 
veteran was subsequently admitted for further testing.  

Following further testing, diagnoses of arrhythmia, cardiac; 
and auriculo-ventricular block, first degree, manifested by 
prolonged conduction time on repeated serial EKGs, were 
rendered.  The physician indicated that in view of the 
persistent first degree auricular ventricular block as 
manifested by the prolonged PR intervals and repeated EKGs, 
coupled with dyspnea; it was felt that the veteran should be 
separated from service.  

In October 1945 a board of medical officers found that the 
veteran was found unfit for duty as a result of cardiac 
arrhythmia.  The board further found that the date of onset 
of the disease or defect was unknown but that it did not 
exist prior to service, was incident to service, and was 
incurred in the line of duty.  Based on the board's 
recommendation, the veteran was discharged from service that 
month.

In a letter dated in August 1945, the veteran wrote to his 
siblings that "you know I told you they had cured me of 
kidney trouble well they found I have heart trouble." 

In a claim for benefits received in October 1945, the veteran 
indicated that he was claiming service connection for "first 
degree heart block-all lifetime-shortness of breath from 
marching, etc., in service."

In letters received in June 1989, friends of the veteran 
reported that they had known him since childhood, that his 
mother had never mentioned a heart condition, and that he had 
been healthy as a child.

On the veteran's death certificate, the immediate cause of 
death was listed as cardiac arrythmia due to or as a 
consequence of coronary occlusive disease, with other 
significant conditions contributing to death but not 
resulting in the underlying cause being listed as arthritis 
and ankylosing spondylitis.  

In accordance with 38 C.F.R. § 3.1(m) as interpreted in 
Kinnaman and Stover, the service department finding that 
cardiac arrhythmia was incurred in the line of duty is 
binding on VA.  This notwithstanding the veteran's reports of 
a history suggestive of pre-existing heart disease.

The immediate cause of death listed on the veteran's death 
certificate is cardiac arrhythmia and there is no evidence 
against the conclusion that cardiac arrhythmia was a 
principal cause of death.  As cardiac arrhythmia was incurred 
in the line of duty during service and caused the veteran's 
death, service connection is warranted for the cause of the 
veteran's death.  



ORDER

Service connection for the cause of death is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


